UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6670



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL E. FRAZIER,

                                              Defendant - Appellant.



                             No. 98-6671



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL E. FRAZIER,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. Irene M. Keeley, District
Judge. (CR-94-6, CA-97-65-3, CR-94-8, CA-97-66-3)


Submitted:   July 30, 1998                 Decided:   August 26, 1998
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin David Mills, Martinsburg, West Virginia, for Appellant.
William David Wilmoth, United States Attorney, Wheeling, West
Virginia; Thomas Oliver Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant seeks to appeal the district court’s orders denying

his motions filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeals on the reasoning of the district court.

United States v. Frazier, Nos. CR-94-6; CR-94-8; CA-97-65-3; CA-97-

66-3 (N.D.W. Va. Mar. 30, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                        DISMISSED


                                 2